[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO MODIFY (#121)
At the time of the dissolution, September 11, 1989, the defendant was earning $180,000 per year. The husband has been since terminated from his employment as an Executive Vice President at Lear Publications. He has however, obtained other employment and is presently earning $125,000 per year. His present net income including dividends and interest is approximately $1,907 per week. At the time of dissolution, the defendant's net weekly income from all sources was approximately $2,825.
The plaintiff, a registered nurse, is still unemployed. The daughter Christine, now over 18 years, and who previously required close supervision because of her medical condition, has sufficiently improved and is presently attending college in Massachusetts. There are two minor children issue of the marriage, Rachel born April 11, 1983 and Emily born February 1, 1986 who remain at home with the plaintiff.
The court has reviewed the appropriate financial affidavits of the parties and evidence was resented by the plaintiff and the defendant.
The court finds that there has been a substantial change in the defendant's financial circumstances to warrant a modification of the orders as to alimony and child support.
The following orders are entered.
1. The award of alimony is modified to $2,250 per month annualized at $27,000 per year.
2. The award of child support is modified to $760 per month per child annualized at $9,120 per year per child.
3. The defendant is ordered to provide and maintain COBRA medical coverage or the equivalent thereof for the benefit of the plaintiff for a period of three years from the date of the decree (September 11, 1989) or until the plaintiff obtains employment whichever shall first occur.
4. An immediate withholding is ordered. CT Page 2799
COPPETO, J.